 

Exhibit 10.1

 





[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016



 

 

THIS AGREEMENT ("Agreement") is made and entered into effective the 13th day of
May, 2016, (the “Start Date”), by and between BIOANALYTICAL SYSTEMS, INC. a
corporation organized under the laws of the State of Indiana (“BASi” or the
“Company”), and Jill C. Blumhoff, an individual residing in the State of Indiana
("Employee").

 

 

Preliminary Statements:

 

A. BASi is engaged in the business of providing contract research services and
manufacturing and distributing scientific instruments (the “Business”).

 

B. Employee is experienced in the Business, and is familiar with the management
and operations of the Company.

 

C. The Company wishes to employ Employee on the terms and conditions contained
herein and Employee views entry into this employment as a mutually beneficial
long-term investment by both the Company and by the Employee as a major career
commitment.

 

In consideration of the premises and mutual covenants and agreements contained
herein, the parties hereby agree as follows:

 

ARTICLE 1

 

Term, Compensation, and Benefits

 

Section 1.1. Term The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, on the terms and conditions
set forth in this Agreement until April 30, 2018 (the “Initial Term”). The
Initial Term shall be extended for successive one year periods (the "Additional
Terms," and together with the Initial Term, the "Employment Period"), except
that if either Employee or the Company gives the other party written notice at
least ninety days (90) before the end of the Initial Term or any Additional
Term, as the case may be, then this Agreement shall expire at the end of its
then current term.

 

Section 1.2 Compensation and Benefits

 

Section 1.2.1 Salary: BASi will pay the Employee a base salary at a rate of not
less than $12,500 per month from the Start Date until adjusted by the
Compensation Committee of the Board of Directors of the Company (the “Board”).
Salary shall be paid in equal bi-weekly installments in arrears. All amounts to
be paid hereunder shall be paid in accordance with normal payroll procedures of
the Company and shall be subject to all required withholdings and deductions.

 

Section 1.2.2. Stock Options: On the Start Date, the Employee shall receive a
grant of options to purchase 10,000 BASi shares under the Company's 2008
Director and Employee Stock Option Plan (the “Option Plan”), on the terms and
conditions of an option agreement to be entered into by the Employee and the
Company. The Employee will be eligible to receive additional option grants and
other equity awards from time to time during the Employment Period as determined
by the Board or any committee thereof. The exact number, strike price, vesting
schedule and other terms of any such options or equity awards will be set forth
in appropriate agreements between the Company and Employee as required by the
Option Plan or any additional or successor plan hereafter adopted by the
Company.

 

Section 1.2.3.  As Chief Financial Officer and Vice President of Finance, the
Employee will be eligible to participate in the Annual Incentive Bonus
Compensation Program. The Employee will also be eligible for bonus grants under
any other bonus plans adopted by the Company at the discretion of the
Compensation Committee of the Board.

 



Confidential

Page 1

 



 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

Section 1.2.4 Vacation Policy: Employee will be subject to the Company's
vacation policy as outlined in the Company's Employee Handbook, provided
however, the Employee shall take absences at such time as shall be approved by
the Company's Chief Executive Officer.

 

Section 1.2.6 Other Benefits: During the Employment Period, the Employee shall
be entitled to participate in all employee benefit plans which are generally
made available to employees of the Company, subject to the eligibility,
qualification, waiting period and other terms and conditions of such plans as
they shall be in effect from time to time unless listed herein as exceptions
from those terms and conditions.

 

ARTICLE 2

 

Duties

 

Section 2.1. Duties. During the Employment Period the Employee will serve as
Chief Financial Officer and Vice President of Finance of the Company. In her
role as Chief Financial Officer and Vice President of Finance the Employee will
be the ranking financial officer of the Company. The Employee will lead the
financial services and Information Technology staff and, subject to supervision
by the Chief Executive Officer and the Board, be the ultimate financial contact
with clients, auditors and banks and own responsibility for assisting the Senior
Management Team on all strategic and tactical matters as related to budget
management, cost benefit analysis, forecasting needs, securing appropriate
funding, and positioning the Company for growth. In addition, the Employee is
responsible for strengthening existing collaborations, building new
partnerships, and executing programs and initiatives to support BASi's mission
statement.

 

Section 2.2. Other Duties. The Employee shall serve the Company by performing
such other services as the Company may reasonably require to conduct the
Company’s business. The Company shall also have the absolute right and power to
direct and control the Employee in carrying out duties assigned by the Company,
including, but not limited to, the right (1) to review, modify and cancel all
work performed, and (2) to assign specific duties to be performed, including the
general means and manner by which such duties shall be performed.
Notwithstanding any other provisions of this Agreement, the Company shall not
impose employment duties or constraints of any kind upon the Employee which
would require the Employee to violate any ordinance, regulation, statute or
other law. The Employee shall devote her full working time, attention and energy
to the performance of the duties imposed hereunder. The Employee shall conform
to such hours of work as may from time to time reasonably be required of her and
shall not be entitled to receive any additional remuneration for work outside
her normal hours. The Employee will not be held financially, legally, or
otherwise liable for any practice or action or decision made by BASi, or its
predecessors or successors prior to the Start Date.

 

Section 2.3 Officer Indemnification. Employee shall be entitled to
indemnification as provided for the Company's directors and officers in its
articles of incorporation and bylaws, as amended from time to time.

  

Confidentiality and Other Matters

 

Section 3.1. Confidentiality Agreement. The Employee, prior to and during the
term of employment under this Agreement, has had and will have access to and has
become or will become familiar with information, whether or not originated by
the Employee, which is used in or related to the Business or the business of
BASi or certain subsidiaries or affiliates of BASi and is (a) proprietary to,
about, or created by the Company its subsidiaries or its affiliates; (b)
designated as confidential by the Company, its subsidiaries or its affiliates;
or (c) not generally known to or ascertainable by proper means by the public
("Confidential Information").

 

Further, the Employee has had and will have access to items proprietary to the
Company, its subsidiaries or its affiliates ("Proprietary Items"). "Proprietary
Items" shall mean all legally-recognized rights which result from or are derived
from the Employee's work product or the work product of others made for the
Company, its subsidiaries or its affiliates, including all past, present and
future work product made for the Company, its subsidiaries or its affiliates, or
with knowledge, use or incorporation of Confidential Information, including, but
not limited to works of authorship, developments, inventions, innovations,
designs, discoveries, improvements, trade secrets, trademarks, applications,
techniques, know-how and ideas, whether or not patentable or copyrightable,
conceived or made or developed by the Employee (solely or in cooperation with
others) or others during the term of this Agreement or prior to or during her
tenure with the Company, or which are reasonably related to the Business or the
business of BASi or certain subsidiaries or affiliates of BASi or the actual or
demonstrably anticipated research and development of the Company.

 



Confidential

Page 2

 



 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

The Employee agrees that any Confidential Information and Proprietary Items will
be treated in full confidence and shall not be used, directly or indirectly, by
her nor shall the same be disclosed to any other firms, organizations, or
persons outside of the Company's employees bound by similar agreement, during
the term of this Agreement or at any time thereafter, except as required in the
course of her employment with the Company. All Confidential Information and
Proprietary Items, whether prepared by the Employee or otherwise, coming into
her possession, shall remain the exclusive property of the Company and shall not
be permanently removed from the premises of the Company under any circumstances
whatsoever, without the prior written consent of the Company.

 



The Employee will not be obliged to keep information confidential to the extent
that the information has ceased to be confidential and has entered the public
domain otherwise than due to the Employee's acts. In addition, as provided by
federal law (18 U.S.C. §1833), Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for her disclosure of a trade
secret that is made by her: (a) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law or (b) in a complaint or other document filed by her in a lawsuit or other
proceeding, on the condition that such filing is made under seal. The provisions
of this Section 3.1 shall be in addition to, and shall not affect, the
Employee's common law duty of fidelity to the Company.



 

Section 3.2. Disclosure and Assignment of Inventions. The parties foresee that
the Employee may make inventions or create other intellectual property in the
course of her duties hereunder and agree that in this respect the Employee has a
special responsibility to further the interests of the Company and its
affiliates. The Employee acknowledges and agrees that all such inventions and
other intellectual property is and shall remain the exclusive property of the
Company, whether or not prepared in whole or in part by the Employee and the
Employee agrees to disclose to the Company all such items. Upon the termination
of the Employee's employment with Company (regardless of the reason), or at any
other time at the request of the Company, the Employee shall immediately deliver
to the Company all such inventions and intellectual property, in the possession
of the Employee. 

 

Section 3.3. Non-Solicitation. The Employee agrees that during the Employee’s
employment with the Company and for an additional period of the two (2) years
immediately following termination of the Employee’s employment with the Company,
the Employee shall not directly or indirectly, as an individual or as a
director, officer, contractor, employee, consultant, partner, investor or in any
other capacity with any corporation, partnership or other person or entity,
other than the Company (an “Other Entity”), (i) contact or communicate with any
then current material customer or client of the Company in the Business, or any
person or entity with which the Company is then engaged in material discussions
regarding that person or entity becoming a client or customer of the Company in
the Business, for the purpose of inducing any such customer or client to move
its account from the Company to another company in the Business; provided,
however, that nothing in this sentence shall prevent the Employee from becoming
employed by or providing consulting services to any such customer or client of
the Company in the Business, or (ii) solicit any other employee of the Company
for employment or a consulting or other services arrangement with an Other
Entity.

 

The restrictions of this Section 3.3 shall not be deemed to prevent the Employee
from owning not more than 5% of the issued and outstanding shares of any class
of securities of an issuer whose securities are listed on a national securities
exchange or registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, as amended. In the event a court of competent jurisdiction determines
that the foregoing restriction is unreasonable in terms of geographic scope or
otherwise then the court is hereby authorized to reduce the scope of said
restriction and enforce this Section 3.3 as so reduced. If any sentence, word or
provision of this Section 3.3 shall be determined to be unenforceable, the same
shall be severed herefrom and the remainder shall be enforced as if the
unenforceable sentence, word or provision did not exist. Notwithstanding any
provision of this Agreement to the contrary, the terms and conditions of
this Section 3.3 shall survive for a period of two (2) years following
termination of the Employee’s employment with the Company, at which time the
terms and conditions of this Section 3.3 shall terminate.

 

Section 3.4. Code of Conduct. The Employee agrees to abide by all the conditions
of the Company Code of Conduct and Ethics.

 



Confidential

Page 3

 

 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

ARTICLE 4

 

Termination of Employment

 

Section 4.1. Resignation by the Employee. The Employee may resign from her
employment with the Company at any time providing written notice to the Company
of resignation at least ninety days (90) prior to the effective date of the
resignation (the “Resignation Date”). Employee may resign at any time for “ good
reason” due to (a) a material breach of this Agreement by the Company and the
Company has not rectified such breach within thirty (30 days after the Employee
has given the Company written notice of such breach, or (b) the assignment to
the Employee of duties materially inconsistent with this Agreement other than in
accordance with the terms of this Agreement, and the Company has not rectified
such assignment within thirty days (30) after the Employee has given the Company
written notice of such assignment.

 

A termination by the Employee for “good reason” shall entitle the Employee to
the same compensation and benefits as if the Employee had been terminated by the
Company without cause. Upon any resignation by the Employee, the Employee shall
use reasonable best efforts to assist the Company in good faith to effect a
smooth transition. If the Employee voluntarily resigns her position without
“good reason” prior to the termination of this contract, the compensation terms
of this agreement are null and void. Notwithstanding the foregoing, following a
termination for “Good Reason” after a “Change in Control”, each as defined in
that certain Key Employee Agreement, dated November 9, 2015, by and between the
Employee and the Company (the “Key Employee Agreement”), the terms and
conditions of the Key Employee Agreement shall apply and no compensation shall
be due hereunder.

 

Section 4.2. Termination by the Company without Cause. At any time, the Company
may, in its sole and absolute discretion, terminate the Employee's employment
with the Company (the actual date of termination being referred to as the
"Termination Date") without cause, by providing written notice thereof to the
Employee ("Termination Notice") at least ten days (10) prior to the Termination
Date. In the event of termination of the Employee's employment pursuant to this
Section, the Company shall continue to pay to the Employee the Employee’s then
current annual salary, in no cases less than $12,500 per month, throughout such
ten-day (10) notice period and shall pay the Employee as compensation for loss
of office (a) six (6) months base salary at the Employee’s then current salary
in equal bi-weekly installments over the six (6) month period following the
Termination Date (provided however, that if payments under the Employee's Key
Employee Agreement are triggered based on such termination, no such payments
will be due hereunder) , (b) a pro-rated portion of the annual bonus the
Employee was eligible for, if any, for the completed portion of any fiscal year
in which the Termination Date occurs (payable whether or not compensation is due
under the Key Employee Agreement for such termination, and based on the relevant
portion of the bonus that would have been earned, if any, had the Employee
remained employed through the fiscal year and payable at the time payable were
the Employee to have remained employed) and (c) all vacation accrued as of the
Termination Date calculated in accordance with Section 1.2.4. Upon receipt by
the Employee of a Termination Notice pursuant to this Section 4.2, (a) the
Employee shall assist the Company in good faith to effect a smooth transition,
and (b) the Company may request the Employee to vacate the premises owned by the
Company and used in connection with the Business within a reasonable time,
provided that the obligation of the Company to make payments to the Employee
pursuant to this Section 4.2 and the other provisions of this Agreement shall
not be affected. Amounts payable pursuant to clauses (a) and (b) of this Section
4.2 shall be payable only following the delivery to the Company by the Employee
of a duly executed release, in form and substance acceptable to the Company, of
all claims the Employee may have against the Company, which release is no longer
subject to revocation.

 

Section 4.3. Termination by the Company With Cause. This Agreement shall be
deemed to be terminated with cause and the employment relationship between the
Employee and the Company shall be deemed severed upon written notice to the
Employee by the Company after the occurrence of any of the following:

 

a)a conviction (or entry of a plea of nolo contendre thereof) for a felony or
conviction (or entry of a plea of nolo contendre thereof) for any crime or
offense lesser than a felony involving misappropriation of the property of the
Company, an Affiliated Employer (as defined in the Key Employee Agreement) or a
related entity, whether such conviction or plea occurs before or after
termination of employment with the Employer (as defined in the Key Employee
Agreement).

 

 

Confidential

Page 4

 



 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

b)engaging in conduct that has caused demonstrable and material injury to the
Company or an Affiliated Employer (as defined in the Key Employee Agreement) or
a related entity, monetary or otherwise.

c)failure to follow the reasonable instructions of the Board, the Chief
Executive Officer, or the Employee's immediate supervisor relating to the
Employee's employment or the performance of the Employee's duties and
responsibilities.

d)dereliction or other misconduct in the performance of the Employee's duties
for the Company or an Affiliated Employer (as defined in the Key Employee
Agreement) and the failure to cure such situation within thirty (30) days after
receiving written notice thereof from the Board or the Chief Executive Officer.

e)the intentional disclosure or use of Confidential Information (as defined in
the Key Employee Agreement) to a party unrelated to the Company or an Affiliated
Employer (as defined in the Key Employee Agreement) other than as determined in
good faith by the Employee to be not contrary to the interests of the Company or
believed by the Employee to be required by law.

 

This Agreement and the Employee's employment with the Company shall terminate
upon the death or Disability of the Employee. For purposes of this Agreement,
"Disability" means a disability as determined for purposes of the current group
disability insurance policy of the Company or an Affiliated Employer in effect
for the Employee which qualifies the Employee for long-term disability insurance
payments in accordance with such policy, or if there is no such policy, then
means that a current sickness or injury causes physical or mental impairment to
such a degree that you are: (1) not able to perform, on a full-time basis, the
major duties of your own occupation and (2) not able to perform, on a full-time
basis, the major duties of any gainful work. .

 

If the Employee's employment is terminated by the Company for cause pursuant to
this Section 4.3 or is terminated due to death or Disability, the Company shall
pay to the Employee any unpaid base salary for the period ending on the
termination date, plus the amount of any accrued vacation as of the Termination
Date.

 

Section 4.4. Continuation of Health Insurance Benefits. If the Employee is
terminated by the Company without cause, or terminated her employment with the
Company for “good reason”, and provided that the Employee elects continuation of
health coverage pursuant to Section 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), the Company shall reimburse
the Employee an amount equal to her monthly COBRA premiums for a period of six
(6) months after termination; provided further, such payments will cease upon
the Employee’s becoming entitled to other health insurance.

 

ARTICLE 5

 

Miscellaneous

 

Section 5.1. Relationship between the Parties. The relationship between the
Company and the Employee shall be that of an employer and an employee, and
nothing contained herein shall be construed or deemed to give the Employee any
interest in any of the assets of the Company.

 

Section 5.2. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered personally or sent by certified
mail, addressed to the party entitled to receive said notice, at the following
addresses:

 

If to Company: Bioanalytical Systems Inc.   2701 Kent Avenue   West Lafayette,
IN 47906

 

 

Confidential

Page 5

 



 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

If to Employee: Jill C. Blumhoff   2701 Kent Avenue   West Lafayette, IN 47906

  

or at such other address as may be specified from time to time in notices given
in accordance with the provisions of this Section 5.2.

 

Section 5.3 Enforceability. Both the Company and the Employee stipulate and
agree that if any portion, paragraph sentence, term or provision of this
Agreement shall to any extent be declared illegal, invalid or unenforceable by a
duly authorized court of competent jurisdiction, then, (a) the remainder of this
Agreement or the application of such portion, paragraph, sentence, term or
provision in circumstances other than those as to which it is so declared
illegal, invalid or unenforceable, shall not be affected thereby, (b) this
Agreement shall be construed in all respects as if the illegal, invalid or
unenforceable matter had been omitted and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law
and (c) the illegal, invalid or unenforceable portion, paragraph, sentence, term
or provision shall be replaced by a legal, valid and enforceable provision which
most closely reflects the intention of the parties hereto as reflected herein.

 

Section 5.4. Nonwaiver. The failure of either party hereto to insist in any one
or more instances upon performance of any of the provisions of this Agreement or
to pursue its or his rights hereunder shall not be construed as a waiver of any
such provisions or as the relinquishment of any such rights.

 

Section 5.5. Succession. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and upon their heirs, personal representatives,
and successor entities. This Agreement may not be assigned by either party
without prior written agreement of both parties.

 

Section 5.6. Governing Law. The laws of the United States and the State of
Indiana shall govern the construction and enforceability of this Agreement.

 

Section 5.7. Entire Agreement. This Agreement and the Key Employee Agreement
constitute the entire agreement between the parties as to the subject matter
contained herein and all other agreements or understandings are hereby
superseded and terminated.

 

Section 5.8. Collective Agreements. There are no collective agreements which
directly affect the terms and conditions of the Employee's employment.

 

Section 5.9. Grievance and Disciplinary Procedures. If the Employee wishes to
obtain redress of any grievance relating to her employment or if she is
dissatisfied with any reprimand, suspension or other disciplinary steps taken by
the Company, she shall apply in writing to the Chief Executive Officer of the
Company, setting out the nature and details of any such grievance or
dissatisfaction.

 

Section 5.10. Heading. The headings of the sections are inserted for convenience
only and do not affect the interpretation or construction of the sections.

 

Section 5.11. Remedies. Employee acknowledges that a remedy at law for any
breach or threatened breach of the provisions of Sections 3.1 through 3.3 of
this Agreement would be inadequate and therefore agrees that the Company shall
be entitled to injunctive relief, both preliminary and permanent, in addition to
any other available rights and remedies in case of any such breach or threatened
breach; provided, however, that nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available for any such
breach or threatened breach. Employee further acknowledges and agrees that in
the event of a breach by Employee of any provision of Sections 3.1 through 3.3
of this Agreement, the Company shall be entitled, in addition to all other
remedies to which the Company may be entitled under this Agreement to recover
from Employee its reasonable costs including attorney's fees if the Company is
the prevailing party in an action by the Company. This Agreement is entered into
by the Company for itself and in trust for each of its affiliates with the
intention that each company will be entitled to enforce the terms of this
Agreement directly against Employee.

 



Confidential

Page 6

 



 

[logo3.jpg]  EMPLOYEE AGREEMENT 13 May 2016

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed, or caused to be
executed, this Agreement as of the day and year first written above.

 

 

“COMPANY”  EMPLOYEE           /s/ Jacqueline M. Lemke  /s/ Jill C. Blumhoff
Jacqueline M. Lemke  Jill C. Blumhoff President and CEO, Bioanalytical Systems,
Inc. 

 

 



Confidential

Page 7

